DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on May 11, 2022
Claims 1-2, 10-11, and 13 have been amended.
Claims 7, 9, 17, and 20 have been canceled.
Claims 21-24 have been added.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1 and 10 are independent. As a result claims 1-6, 8, 10-16, 18-19, and 21-24 are pending in this office action.


Response to Arguments
Applicant's argument filed May 11, 2022 regarding the rejection of claims 1-20 under 35 U.S.C 101, has been fully considered and is persuasive. 
Applicants argue in substance:
Regarding claims 1-20, the applicants submit that the steps are being performed are directed to statutory subject matter under 101 because the claims as a whole integrates the exception into a practical application and are a technical improvement.
The argument of claims 1-20 have been fully considered and is persuasive. 	
Therefore, the 35 U.S.C. 101 rejection of claims 1-6, 8, 10-16, 18-19, and 21-24 have been withdrawn.

Applicant's arguments filed May 11, 2022 regarding the rejection of claims 1-20 under 35 U.S.C 102 (a)(2) and 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6, 8, 10, 12, 14, 16, 18-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Salman et al. (US 2021/0406644) (hereinafter Salman) in view of Edgar et al. (US 2021/0035015) (hereinafter Edgar).

Regarding claim 1, Salman teaches a method comprising: repeating:  inferring, for each of the labeler identifiers in the dataset, an estimated proficiency value (see Figs. 2A1-2B2, para [0067], para [0079], discloses predicting a typicality score (estimated proficiency value) indicating how much predictions of inspection learning deviate from distribution of labels in pool of labeled data (labeler identifiers in a dataset)); receiving a trusted evaluation value of correctness for one or more labels of the subset of the raw data items for which the predicted uncertainty is inferred (see Figs. 2A1-2A2, Figs. 6-7,  para [0051], para [0067], para [0081], discloses receiving composite scores for quality control (trusted evaluation value of correctness) for labels in pool of unlabeled data (subset of raw data items) that is derived from relevance, typicality, and uncertainty scores and the composite scores are also used for ranking unlabeled observations); until the highest predicted uncertainty value in the dataset is below a threshold value (see Fig. 1B, para [0064], para [0147], discloses iterative loop until a target goal on a chosen metric has been met, such as highest predicted uncertainty score for unlabeled observation data is below a threshold).
Salman does not explicitly teach computing a predicted uncertainty value of correctness of the label for at least a subset of the raw data items considering the proficiency value of the associated labeler identifier; and excluding raw data items associated with labels for which the predicted uncertainty is computed. from subsequent subsets of the raw data items for which the predicted uncertainty is to be computed.
Edgar teaches computing a predicted uncertainty value of correctness of the label for at least a subset of the raw data items considering the proficiency value of the associated labeler identifier (see Fig. 1, Fig. 6, para [0007], para [0032, 0034], discloses computing predicted uncertainty  of classification of unannotated data samples in high confidence annotated data samples or low confidence data samples (subsets of raw data items) in priority evaluation of machine learning model, considering a degree of accuracy of the performance (proficiency value) of the machine learning model associated with annotation priority level); and excluding raw data items associated with labels for which the predicted uncertainty is computed from subsequent subsets of the raw data items for which the predicted uncertainty is to be computed (see Figs. 1-2, para [0008], para [0041-0042], discloses reannotating annotated data samples continuously over time based on annotations having a level of confidence that is below a threshold level of confidence, using semi-supervised machine learning techniques for automated annotation techniques).
Salman/Edgar are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Salman to exclude raw data items associated with labels in which a predicted uncertainty is computed from disclosure of Edgar. The motivation to combine these arts is disclosed by Edgar as “improving the accuracy and/or specificity of the model” (para [0055]) and excluding raw data items associated with labels in which a predicted uncertainty is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Salman teaches a system comprising: a memory module for storing a running list of items being labeled (see Fig. 13, para [0206], discloses memory); a processor module configured to repeatedly (see Fig. 13, discloses processor):  infer, for each of the labeler identifiers in the dataset, an estimated proficiency value  (see Figs. 2A1-2B2, para [0067], para [0079], discloses predicting a typicality score (estimated proficiency value) indicating how much predictions of inspection learning deviate from distribution of labels in pool of labeled data (labeler identifiers in a dataset)); infer a distribution for the degree of randomness in the correctness of the labels (see Fig. 9A-B, para [0088-0090], discloses predict possible selection and review of random labeled observations for validity of labels); and receive a trusted evaluation value of correctness for one or more labels of the subset of the raw data items for which the predicted uncertainty is inferred (see Figs. 2A1-2A2, Figs. 6-7,  para [0051], para [0067], para [0081], discloses receiving composite scores for quality control (trusted evaluation value of correctness) for labels in pool of unlabeled data (subset of raw data items) that is derived from relevance, typicality, and uncertainty scores and the composite scores are also used for ranking unlabeled observations); until the highest uncertainty is below a threshold value (see Fig. 1B, para [0064], para [0147], discloses iterative loop until a target goal on a chosen metric has been met, such as highest predicted uncertainty score for unlabeled observation data is below a threshold).
Salman does not explicitly teach compute a predicted uncertainty value of correctness of the label for at least a subset of the raw data items considering the proficiency value of the associated labeler identifier and the inferred degree of randomness; and exclude raw data items associated with labels for which the predicted uncertainty is computed. from subsequent subsets of the raw data items for which the predicted uncertainty is to be computed.
Edgar teaches compute a predicted uncertainty value of correctness of the label for at least a subset of the raw data items considering the proficiency value of the associated labeler identifier and the inferred degree of randomness (see Fig. 1, Fig. 6, para [0007], para [0032, 0034], discloses computing predicted uncertainty  of classification of unannotated data samples in high confidence annotated data samples or low confidence data samples (subsets of raw data items) in priority evaluation of machine learning model, considering a degree of accuracy of the performance (proficiency value) of the machine learning model associated with annotation priority level); and exclude raw data items associated with labels for which the predicted uncertainty is computed from subsequent subsets of the raw data items for which the predicted uncertainty is to be computed (see Figs. 1-2, para [0008], para [0041-0042], discloses reannotating annotated data samples continuously over time based on annotations having a level of confidence that is below a threshold level of confidence, using semi-supervised machine learning techniques for automated annotation techniques).
Salman/Edgar are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Salman to exclude raw data items associated with labels in which a predicted uncertainty is computed from disclosure of Edgar. The motivation to combine these arts is disclosed by Edgar as “improving the accuracy and/or specificity of the model” (para [0055]) and excluding raw data items associated with labels in which a predicted uncertainty is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 3 and 12, Salman/Edgar teaches a method of claim 1 and system of claim 10.
Salman further teaches requiring a trusted evaluation for each label of a subset of labels having associated therewith the highest predicted uncertainty values (see para [0053-0054], discloses pool of labeled observations associated with highest uncertainty scores, which can characterize a less confidence level for the pool of labels). 

Regarding claims 5 and 14, Salman/Edgar teaches a method of claim 1 and system of claim 10.
Salman further teaches inserting into the dataset the trusted evaluation of each label for which the trusted evaluation is received (see para [0050, 0053], discloses annotating labels for ground truth (trusted evaluation) in iterations of active learning phase).


Regarding claims 6 and 18, Salman/Edgar teaches a method of claim 1 and system of claim 10.
Salman further teaches completing computing until financial resources or time resources are exhausted (see Fig. 1B, para [0064], discloses computing active learning phase until annotation budget has been exhausted).

Regarding claim 16, Salman/Edgar teaches a system of claim 10.
Salman further teaches communicating a subset of labels associated to a subset of data items to trusted evaluators (see Figs. 8-9A, para [0087, 0090], discloses sending pool of observations to annotators for review).

Regarding claims 8 and 19, Salman/Edgar teaches a method of claim 1 and system of claim 10.
Salman further teaches quantifying proficiency of a labeler by computing correctness evaluation from experts compared to an initial submission from the labeler (see Fig. 8, Fig. 9B, para [0087], para [0089-0090], discloses composite scores for trained machine learning components labeled data initial submission in which annotator can select a problematic labeled observation for review to decide validity of label or reject or discard label from pool of labeled data).

Regarding claims 21 and 23, Salman/Edgar teaches a method of claim 1 and system of claim 10.
Salman does not explicitly teach wherein the processor module is further for, upon receipt of the trusted evaluation for one or more labels, requesting one or more new labels for the one or more data items associated to one or more labels considered incorrect based on their trusted evaluation value of correctness.
Edgar teaches wherein the processor module is further for, upon receipt of the trusted evaluation for one or more labels, requesting one or more new labels for the one or more data items associated to one or more labels considered incorrect based on their trusted evaluation value of correctness (see Fig. 1, Fig. 6, para [0043-0044], discloses sending low confidence annotated data samples back to the annotation queue in the annotation pipeline for additional review and processing).

Regarding claims 22 and 24, Salman/Edgar teaches a method of claim 1 and system of claim 10.
Salman does not explicitly teach wherein the processor module is further for, replacing, in the dataset, the one or more labels considered incorrect based on their trusted evaluation value of correctness with the one or more new labels.
Edgar teaches wherein the processor module is further for, replacing, in the dataset, the one or more labels considered incorrect based on their trusted evaluation value of correctness with the one or more new labels (see Fig. 6, para [0035], para [0077], discloses correcting annotation in real-time that have incorrect annotations associated with a low confidence level).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Salman et al. (US 2021/0406644) (hereinafter Salman) in view of  Edgar et al. (US 2021/0035015) (hereinafter Edgar) as applied to claims 1 and 10, and in further view of Cronin et al. (US 2014/280193) (hereinafter Cronin).
Regarding claims 2 and 11, Salman/Edgar teaches a method of claim 1 and system of claim 10.
Salman/Edgar does not explicitly teach inferring, for the labeling task to be completed, an estimated difficulty value, wherein computing the predicted uncertainty value of correctness of the label is performed taking in consideration the estimated difficulty value.
Cronin teaches inferring, for the labeling task to be completed, an estimated difficulty value (see Fig. 17D-E, para [0493], discloses a prediction difficulty score (estimated difficulty value)), wherein computing the predicted uncertainty value of correctness of the label is performed taking in consideration the estimated difficulty value (see Fig. 17E, para [0489-0490], para [0493], discloses determining uncertainty distribution parameters corresponding to unknown values considering prediction difficulty score).
Salman/Edgar/Cronin are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Salman/Edgar to estimate difficulty value from disclosure of Cronin. The motivation to combine these arts is disclosed by Cronin as “improved prediction accuracy” (para [0268]) and estimating difficulty value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Salman et al. (US 2021/0406644) (hereinafter Salman) in view of  Edgar et al. (US 2021/0035015) (hereinafter Edgar) as applied to claims 1 and 10, and in further view of Diriye et al. (US 2019/0318291) (hereinafter Diriye).
Regarding claims 4 and 13, Salman/Edgar teaches a method of claim 1 and system of claim 10.
Salman/Edgar does not explicitly teach replacing a portion of the subset of labels having associated therewith the highest predicted uncertainty values with random labels of the dataset prior to requiring the trusted evaluation.
Diriye teaches replacing a portion of the subset of labels having associated therewith the highest predicted uncertainty values with random labels of the dataset prior to requiring the trusted evaluation (see Fig. 3, para [0058-0059], para [0071, 0074], discloses re-ranking labelled micro-tasks associated with affinity weights based on dynamically evaluated changing cognitive state of respective user for a determined affinity score to user-tasks relationship).
Salman/Edgar/Diriye are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Salman/Edgar to replace portion of subset of labels from disclosure of Diriye. The motivation to combine these arts is disclosed by Diriye as “to improve the quality of service, to understand various characteristics and factors of the customer (and customer agent) such as a perceived level of stress, frustration, etc” (para [0002]) and replacing portion of subset of labels is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159